McGay, J.
This was not a suit on a contract, the “consideration” of which was a slave or slaves, or the hire thereof.
The “ consideration ” of the “ debt ” described in this declaration, is the money paid by Kimbrough to 'Worrill, and which Worrill was to pay back to Kimbrough, in a contingency which has happened.
The words of the Constitution are: “any debt, the consideration of which was a slave or slaves, or the hire thereof.”
When the plaintiff failed to get the negroes, by the terms of the contract, the money was to be repaid. What was the consideration of this agreement to repay the money? Certainly not the negroes. The consideration plainly was the money which Kimbrough had'paid.
This was, in fact, but a conditional sale, and when the condition precedent — the recovery of the negroes — failed to be performed, Worrill owed the money, not in “consideration” of the negroes, but of the money paid, and he held that money for Kimbrough's use. Masters vs. Marriat, 3d Levintz.
The contract may be epitomized thus: “ In consideration that John R. Worrill has paid me. this day--- dollars, I agree to repay him the same, after six months, if by that time I have not succeeded in recovering certain run-away slaves which he has this day sold to me.
Judgment reversed.